DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on November 9, 2020 was filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
2. The amendments filed January 19, 2021 have been entered. Accordingly, claims 1-7 are currently pending and have been examined. The examiner acknowledges the amendments of claims 1, 2, 6 and 7. The previous drawing objections, claim objections, 35USC 112(b) rejections and specification objections have been withdrawn due to the applicant’s amendments. 
Claim Objections
3. Claim 1 is objected to because of the following informalities:  
Claim 1, line 7, “surface of the substate” should read “surface of the [[substate]] substrate”. 
Appropriate correction is required.
Claim Interpretation
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, “a control unit configured to select a plurality of thickness estimating algorithms”
Claim 1, “the control unit further configured to estimate the thickness of the polished surface”
Claim 2, “the control unit is configured to output a control signal”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-14, it is not precisely clear if the control unit selects the same plurality of thickness estimating algorithms stored in the memory or a subset of the plurality of thickness estimating algorithms stored in the memory.
Claim 1, Last limitation, it is not precisely clear if the selected algorithms are being used singularly in series, in parallel, or a combination of series and parallel. Specifically, it is not precisely clear that the second algorithm is used independently after the first algorithm is used and the switching condition has been met. 
Claim 1, last limitation, the claim language recites “configured to switch the thickness estimating algorithm to be applied when the set switching condition is satisfied.” It is not precisely clear what action the controller performs if the switching condition is not satisfied. 
Claim 1, last limitation, “the spectrum generating unit” lacks antecedent basis. 
Claim 4, it is not precisely clear how two algorithms are being used at the same time when claim 1 recites the language “configured to switch the thickness estimating algorithm to be applied when the set switching condition is satisfied.” Overall, it is not precisely clear if the algorithms are being used singularly in series, in parallel, or a combination of both.
Claim 5, it is not precisely clear how two algorithms are being used at the same time when claim 1 recites the language “configured to switch the thickness estimating algorithm to be applied when the set switching condition is satisfied.” 
Claim 6, the phrases “the algorithm setting unit” and “the thickness estimating unit” both lack antecedent basis.  
Claim 7, second limitation, it is not precisely clear if the selected plurality of thickness estimating algorithms is the same plurality or a subset of the plurality of thickness estimating algorithms stored in the storage. 
Claim 7, last limitation, it is not precisely clear if the selected algorithms are being used singularly in series, in parallel, or a combination of series and parallel. Specifically, it is not precisely clear that the second algorithm is used independently after the first algorithm is used and the switching condition has been met.
Claim 7, last limitation, “the spectrum generating unit” lacks antecedent basis. 
Claim 7, last limitation, the claim language recites “and if the switching condition is satisfied, switching the thickness estimating algorithm to be applied”. It is not precisely clear what action is taken if the switching condition is not satisfied. 
Claims 2 and 3 are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 102
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann (US Patent 6290572).
Regarding claim 1, Hofmann discloses a substrate polishing apparatus (fig. 2) comprising: 
a top ring (fig. 2, substrate holder 132) for pressing a substrate against a polishing pad (fig. 2, polishing pad 150) to perform substrate polishing (fig. 2); 
a phototransmitter (fig. 2, optical emitter/sensor 108) arranged to direct light onto a surface of the substrate (col. 5, lines 28-33), 
a photoreceptor (fig. 2, optical emitter/sensor 108) arranged to receive the light reflected from the surface of the substate (col. 5, lines 28-33), and a processor configured to calculate a reflectivity spectrum corresponding to the wavelength of the reflected light received from a spectroscope in communication with the photoreceptor (computer 210 has an optical module 220. The optical module 220 is programmed with optical algorithms for modeling the total reflectance from the substrate 12 based upon the proportionate reflectances from the arrays and the periphery areas on the substrate 12 (col. 6, lines 53-60)); 
a memory that stores a plurality of thickness estimating algorithms for estimating the thickness of the polished surface in accordance with the reflectivity spectrum (the computer 210 has a Kalman module 230. The Kalman module 230 is programmed with an Extended Kalman Filtering algorithm for estimating a number of state variables (including thickness) of the CMP process based on the measured reflectance 109a. “The Kalman module refines the estimates of the state variables” teaches there are a plurality of thickness estimating algorithms (col. 6, lines 53-67). One state variable is the depth or thickness of the top layer (Col. 7, lines 50-51));  
a control unit (computer 210, col. 11, line 45) configured to select a plurality of thickness estimating algorithms among the thickness estimating algorithms stored in the memory (the computer 210 selects algorithms 420, 422, 430 and 440 which are all used to aid in estimating the thickness of the wafer. (col. 11, lines 26-65)) and set a switching condition (the switching condition is the end of the previous algorithm. Specifically, “After performing the total reflectance routine 420 and the change in reflectance routine 422, the process continues with a measuring routine 430” (col. 11, lines 48-50) teaches once the switching condition is met, the algorithm is switched.); and  
the control unit further configured to estimate the thickness of the polished surface during polishing based on the reflectivity spectrum calculated by the spectrum generating unit by using the selected thickness estimating algorithms, and configured to switch the thickness estimating algorithm to be applied when the set switching condition is satisfied (the computer 210 carries out the reflectance estimating routine .  
Regarding claim 2, Hofmann discloses wherein the control unit is configured to output a control signal indicating an end of the substrate polishing when the estimated thickness of the polished surface reaches a predetermined target value (The refined estimates of the state variables (including thickness) from the Kalman routine 440 should cause the value of the estimated reflectance from the total reflectance routine 420 to approximate the measured reflectance. When the estimated reflectance is within an acceptable variance of the measured reflectance, the process continues with an endpoint routine 460. Once the elapsed time equals the estimated endpoint time, the depth of the top layer should be at the endpoint depth. The process then proceeds to a terminating routine 470 in which the substrate is removed from the planarizing pad (col. 13, lines 35-62). This teaches the terminating routine 470 is carried out when the depth of the top layer reaches the endpoint depth.)
Regarding claim 3, Hofmann discloses wherein the switching condition is that the estimated thickness of the polished surface reaches a set value (Hofmann teaches the EKF algorithm can be based on a direct calculation of the thickness (col. 15, lines 62-64). This teaches the switching condition between Hofmann’s algorithms can be based on when the thickness reaches a set value.).  
Regarding claim 4, Hofmann discloses wherein the switching condition is that a difference between the thicknesses estimated using two thickness estimating algorithms is below a predetermined value (Fig. 6, comparing routine 450; “the estimated reflectance based upon the previous estimate of the state variables is compared with the actual reflectance to determine whether the estimated reflectance is within an acceptable variance” (col. 13, lines 25-35). If the estimated reflectance is not within an acceptable variance of the measured reflectance then the process continues to repeating routine 442. If the estimated reflectance is within an acceptable variance of the measured reflectance then the switching condition is met and the process continues to the endpoint routine 460. As best understood by the examiner, in light of the 35 USC 112(b) rejections mentioned above, Hofmann’s teaching reads on the language of claim 4.).   
Regarding claim 7, Hofmann discloses a substrate polishing method for pressing a substrate against a polishing pad to perform substrate polishing (abstract), comprising the steps of: 
directing light onto a surface of the substrate of interest for polishing (col. 5, lines 28-33), receiving reflected light (col. 5, lines 28-33), and calculating a reflectivity spectrum corresponding to the wavelength of the reflected light (col. 6, lines 53-60); 
selecting a plurality of thickness estimating algorithms (the computer 210 selects algorithms 420, 422, 430 and 440 which are all used to aid in estimating the thickness of the wafer. (col. 11, lines 26-65))  by using a storage that stores the plurality of thickness estimating algorithms for estimating the thickness of the polished surface in accordance with the reflectivity spectrum (the computer 210 has a Kalman module 230. The Kalman module 230 is programmed with an Extended Kalman Filtering algorithm for estimating a number of state variables (including thickness) of the CMP process based on the measured reflectance 109a. “The Kalman module refines the estimates of the state variables” teaches there are a plurality of thickness estimating algorithms (col. 6, lines 53-67). One state variable is the depth or thickness of the top layer (Col. 7, lines 50-51)), and setting a switching condition (the switching condition is the end of the previous algorithm. Specifically, “After performing the total reflectance routine 420 and the change in reflectance routine 422, the process continues with a measuring routine 430” (col. 11, lines 48-50) teaches once the switching condition is met, the algorithm is switched.); and 
estimating the thickness of the polished surface during polishing based on the reflectivity spectrum calculated by the spectrum generating unit by using the selected thickness estimating algorithms, and if the switching condition is satisfied, switching the thickness estimating algorithm to be applied (the computer 210 carries out the reflectance estimating routine 420 including calculating an estimated total reflectance based upon the estimated depth of the top layer (col. 11, lines 25-30). The computer then carries out the change of reflectance routine 422 which includes calculating an instantaneous change in reflectance relative to the depth of the top layer (col. 11, lines 38-42). The computer switches to the change of reflectance routine 422 once the reflectance estimating routine 420 has finished, or the switching condition has been satisfied.).
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Kobayashi et al. (US PGPUB 20170190020), hereinafter, Kobayashi.
Regarding claim 5, Hofmann teaches the claimed invention as rejected above in claim 1. Hofmann does not teach wherein before the thickness estimating algorithm is switched, the thickness of a polished surface is estimated through a weighting function using two thickness estimating algorithms used before and after the switching.   
However, Kobayashi teaches a polishing method for determining the thickness of the wafer being polished. Specifically, Kobayashi teaches steps are generated in the film-thickness profile when switching between thickness estimating methods [0098]. In order to avoid these steps in the film-thickness profile, Kobayashi teaches using interpolation between the different thickness estimating methods [0102]. As best understood by the examiner, in light of the 35 USC 112(b) rejection mentioned above, Kobayashi’s teaching reads on the language of claim 5.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hofmann to incorporate the teachings of Kobayashi in order to provide a substrate polishing apparatus that estimates the thickness of the polished surface by weighting the thickness estimating algorithms used before . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Benvegnu et al. (US PGPGUB 20150147829), hereinafter, Benvegnu.
Regarding claim 6, Hofmann teaches the claimed invention as rejected above in claim 1. Hofmann does not teach wherein the thickness estimating algorithms selected by the algorithm setting unit and utilized by the thickness estimating unit include a first algorithm that estimates a thickness by using Fast Fourier Transform (FFT) and a second algorithm that estimates a thickness by using reference spectrums (Fitting Error), and is switched from the first algorithm to the second algorithm.
However, Benvegnu teaches a substrate polishing apparatus that can use multiple methods to determine the thickness of the wafer during polishing. Specifically, Benvegnu teaches one technique is to perform a Fourier transform of the measured spectrum [0048]. Additionally, Benvegnu teaches an alternative thickness estimating technique using a library of reference spectra [0044]. As best understood by the examiner, in light of the 35 USC 112(b) rejections mentioned above concerning the independent claim 1, Benvegnu’s thickness estimating techniques are the same algorithms required by instant claim 6.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hofmann to incorporate the teachings of Benvegnu in order to provide a Fast Fourier Transform (FFT) method as the first algorithm and a reference spectrum method as the second algorithm. Because Benvegnu . 
Response to Arguments
8. Applicant’s arguments filed January 19, 2021 have been fully considered but they are not persuasive. Examiner maintains the rejections as set forth above regarding 35 USC 102, 35 USC 103 and 35 USC 112(b).
Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723